,„
                                           Ur-4 k            ;1tt-„,                   06/02/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: PR 06-0422


                                      PR 06-0422                                FILED
                                                                                 JUN 0 2 2020
 IN THE MATTER OF THE PETITION OF JOHN                                         Bowen Greenwood

 C. BOYD                                                               ORDE       of supreme Court
                                                                               State of Montana




      John C. Boyd has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Boyd passed the MPRE in 2010 when seeking admission to the
practice oflaw in Georgia. He was admitted to the Georgia Bar and, in 2015, was admitted
by motion to the practice of law in Washington. Boyd has practiced law continuously for
10 years "without any ethical or disciplinary action in any jurisdiction where licensed or
admitted to practice law." Good cause appearing,
      IT IS HEREBY ORDERED that the petition ofJohn C.Boyd to waiye the three-year
test requirement for the MPRE for purpgses of his current application for admission by
motion to the State Bar of Montana is GRANTED.
      The Clerk shall rnail a copy of this order to Petitioner and to the Administrator of
the Board ofBar Examiyrs at the State Bar of Montana.
      DATED this?-- - day of June, 2020.




                                                         Chief Justice
     ''
     74  {2717
    9,1 A4 2.11„
      Justices




2